Case 1:18-cv-24889-DLG Document 31 Entered on FLSD Docket 02/14/2019 Page 1 of 20



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                          Case No. 18-cv-24889-GRAHAM/McALILEY

  GUSTAVO ABELLA,
                Plaintiff,

             v.

  TOWN OF MIAMI LAKES, et al.,
                    Defendants.
  ______________________________________/

            OFFICER JUAN RODRIGUEZ’S PARTIAL MOTION TO DISMISS
                          THE AMENDED COMPLAINT

         Defendant Officer Juan Rodriguez, of the Miami-Dade Police Department (MDPD),

  moves to dismiss in part Count II of pro se Plaintiff Gustavo Abella’s Amended Complaint [ECF

  No. 26] with prejudice under Federal Rule of Civil Procedure 12(b)(6).

                                         INTRODUCTION

         Abella previously ﬁled a Complaint under 42 U.S.C. § 1983 [ECF No. 1] alleging that Of-

  ﬁcer Rodriguez retaliated against him for exercising his First Amendment rights on various oc-

  casions between 2016 and 2018. Officer Rodriguez did not contest that, accepting Abella’s alle-

  gations as true, he had plausibly stated a claim for retaliation based on an encounter dated May

  17, 2016, in which Officer Rodriguez allegedly threatened to ticket Abella if he did not remove

  a political sign from his car. Compl. ¶¶ 27-30; see Abella v. Simon, 831 F. Supp. 2d 1316, 1336-37

  (S.D. Fla. 2011) (holding that substantively identical allegations survived a motion to dismiss),

  vacated on other grounds, 482 F. App’x 522 (11th Cir. 2012). Officer Rodriguez moved to dismiss

  the Complaint to the extent a claim arose from any other allegation [ECF No. 14], arguing that

  (1) the Complaint’s numerous conclusory allegations should be disregarded; (2) he is absolutely

  immune from a retaliation claim arising from any testimony he gave in a judicial proceeding;

                                                    1
                         OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                               TEL. (305) 375-5151
Case 1:18-cv-24889-DLG Document 31 Entered on FLSD Docket 02/14/2019 Page 2 of 20



  and (3) he is otherwise entitled to qualiﬁed immunity because Abella did not allege that Officer

  Rodriguez violated any First Amendment right or that his conduct violated clearly established

  law. In lieu of responding to the motion, Abella amended his complaint, as is his right.

           This new complaint is equally deﬁcient under Rule 8. It both includes new pleading er-

  rors and fails to correct practically every pleading error identified in Officer Rodriguez’s first

  motion. This Court should dismiss Count II with prejudice.1

                                               BACKGROUND

           Plaintiff Gustavo Abella is a resident of Miami Lakes, Florida. Am. Compl. ¶ 5. Defendant

  Juan Rodriguez is an MDPD officer who during the relevant time was assigned to the Town of

  Miami Lakes by the MDPD. Id. ¶ 9. Abella alleges that on several occasions in 2016, 2017, and

  2018, he sent emails to the MDPD complaining about Officer Rodriguez and what Abella per-

  ceived to be his harassing conduct.2 Id. ¶¶ 15 (March 22, 2016), 16 (April 12, 2016), 21 (April 27,

  2016), 38 (“[t]hroughout 2017”), 42 (January 17, 2018), 43 (“[t]hroughout 2018”).3 According to

  the Amended Complaint, Abella encountered Officer Rodriguez on seven occasions between

  April and December 2016:

           Encounter 1 (April 28, 2016): Officer Rodriguez approached Abella, looked at him, and
           said “MONEY.” Id. ¶ 22.
           Encounter 2 (June 8, 2016): Officer Rodriguez “followed and stalked and intimidated”
           Abella. Id. ¶ 28.
           Encounter 3 (June 26, 2016): Officer Rodriguez “was waiting for [Abella] to exit his
           home.” Id. ¶ 29.
           Encounter 4 (September 13, 2016): Officer Rodriguez “appeared outside” Abella’s resi-
           dence and “followed, harassed, stalked, and intimidated” him “all the way to [his] bank.”
           Id. ¶ 30.
           Encounter 5 (September 15, 2016): Officer Rodriguez “followed, intimidated and har-
           assed” Abella “through Miami Lakes and onto the Palmetto Expressway.” Id. ¶ 31.

  1   Officer Rodriguez again does not seek to dismiss the claim arising from allegations regarding the May 2016
      incident. See Am. Compl. ¶¶ 24-27.
  2   Officer Rodriguez recounts only the pertinent allegations.
  3   He also alleges that his wife sent an email on one occasion—February 12, 2016. Am. Compl. ¶ 14.

                                                        2
                             OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                                   TEL. (305) 375-5151
Case 1:18-cv-24889-DLG Document 31 Entered on FLSD Docket 02/14/2019 Page 3 of 20



           Encounter 6 (sometime between September and October 2016): Abella left his house
           with magnets on his car supporting the campaign of a candidate for Miami Lakes Town
           Council, and Officer Rodriguez “followed, harassed and intimidated” him and “ma[de]
           hand gestures at” him. Id. ¶ 33.
           Encounter 7 (December 6, 2016): Officer Rodriguez “followed, harassed and shouted”
           at Abella. Id. ¶ 37.

  Abella then encountered Officer Rodriguez on six occasions between January and October 2018:4

           Encounter 8 (January 10, 2018): Officer Rodriguez “appeared and followed and harassed”
           Abella “making hand gestures.” Id. ¶ 39.
           Encounter 9 (January 11, 2018): Officer Rodriguez “followed, stalked and harassed”
           Abella. Id. ¶ 40.
           Encounter 10 (February 6, 2018): Officer Rodriguez “appeared” outside Abella’s residence
           and followed him to his bank. Id. ¶ 44.
           Encounter 11 (March 1, 2018): Officer Rodriguez followed Abella until he pulled into
           his home. Id. ¶ 45.
           Encounter 12 (March 7, 2018): Officer Rodriguez “followed and then drove parallel to
           [Abella’s] car on the driver’s side intimidating and harassing” his daughter “with disre-
           spectable hand gesture[s]” as she drove the car. Id. ¶ 46.
           Encounter 13 (October 4, 2018): Officer Rodriguez “appeared” and “harass[ed],”
           “threaten[ed],” and “intimidate[d]” Abella. Id. ¶ 47.

           Separate from these encounters, in 2016, Alex Rey, the Manager of the Town of Miami

  Lakes (and a Defendant in this action), sought an injunction in state court against Abella. Abella

  claims that Officer Rodriguez testiﬁed falsely in that proceeding as a witness on Rey’s behalf in

  retaliation for Abella’s complaints about him. Id. ¶¶ 23, 101. He now accuses Officer Rodriguez

  of “conspiring” with Rey to “stalk, harass and intimidate” him. Id. ¶¶ 71, 83, 89. Finally, he

  vaguely asserts that Officer Rodriguez, Rey, and Miami Lakes Mayor Michael Pizzi (also a De-

  fendant here) “orchestrated a situation” against him and “orchestrated a malicious and corrupt

  act” against him that resulted in a judgment of $100,000 being entered against him in state court.

  Id. ¶ 21.



  4   Abella states that “[t]hroughout 2017” Officer Rodriguez “continued to retaliate against [him] and his family,”
      Am. Compl. ¶ 38, but he alleges no facts about any speciﬁc interaction with Officer Rodriguez that year.

                                                           3
                              OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                                    TEL. (305) 375-5151
Case 1:18-cv-24889-DLG Document 31 Entered on FLSD Docket 02/14/2019 Page 4 of 20



                                                  LEGAL STANDARD

           To withstand a motion to dismiss brought under Rule 12(b)(6), a complaint must “state

  a claim to relief that is plausible on its face,” meaning that it must contain “factual content that

  allows the court to draw the reasonable inference that the defendant is liable for the misconduct

  alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

  544, 570 (2007)). Although a court must accept well-pleaded factual allegations as true and view

  those allegations in the light most favorable to the plaintiff, conclusory allegations and legal

  conclusions do not receive that deference. Bishop v. Ross Earle & Bonan, P.A., 817 F.3d 1268, 1270

  (11th Cir. 2016); Turner v. Wells, 198 F. Supp. 3d 1355, 1364 (S.D. Fla. 2016), aff’d, 879 F.3d 1254

  (11th Cir. 2018). And while courts hold pro se pleadings, like this plaintiff’s, to a less stringent

  standard than pleadings drafted by attorneys and construe them liberally, Bingham v. Thomas,

  654 F.3d 1171, 1175 (11th Cir. 2011), that liberal construction does not give a court “license to

  serve as de facto counsel for a party, or to rewrite an otherwise deﬁcient pleading in order to sus-

  tain an action,” Campbell v. Air Jam. Ltd., 760 F.3d 1165, 1168-69 (11th Cir. 2014) (cleaned up).5

           A plaintiff cannot deﬂect an attack on conclusory allegations with a promise to “ﬂesh

  them out” after discovery. See Iqbal, 556 U.S. at 678-79. Indeed, “subjecting a defendant to the

  full ‘panoply of expensive and time-consuming pretrial discovery devices’ and forcing him to de-

  fend an action based on a plaintiff’s inadequate allegations . . . runs counter to the general rules

  of pleading.” Franklin v. Curry, 738 F.3d 1246, 1252 (11th Cir. 2013) (cleaned up) (quoting Nero

  Trading, LLC v. U.S. Dep’t of Treasury, 570 F.3d 1244, 1249 (11th Cir. 2009)).

  5   This brief uses the parenthetical (cleaned up), which, “while perhaps unfamiliar, is being used with increasing
      frequency to indicate that internal quotation marks, alterations, and/or citations have been omitted from a quo-
      tation.” State v. Cady, 414 P.3d 974, 977 n.2 (Utah App. 2018); see Jack Metzler, Cleaning Up Quotations, 18 J. App.
      Prac. & Process 143 (2017). It has seen use by judges in published opinions, see, e.g., June Med. Servs., L.L.C. v. Gee,
      913 F.3d 573, 584 n.14 (5th Cir. 2019) (Dennis, J., dissenting from denial of rehearing en banc); Am. Freedom Def.
      Initiative v. Wash. Metro. Area Transit Auth., 901 F.3d 356, 362 & n.6 (D.C. Cir. 2018); Levitt v. Sw. Airlines Co. (In re
      Sw. Airlines Voucher Litig.), 898 F.3d 740, 746 (7th Cir. 2018); United States v. Steward, 880 F.3d 983, 986 & n.3 (8th
      Cir. 2018), and by practitioners in courts at all levels, see, e.g., Brief for Petitioners 5, Frank v. Gaos, No. 17-961
      (U.S. July 9, 2018); Brief for the United States 13 & n.5, United States v. Quijije-Napa, No. 18-11471 (11th Cir. Dec.
      4, 2018); Motion to Dismiss 8 & n.9, Balbin v. Concepcion, No. 18-20875 (S.D. Fla. Dec. 28, 2018).

                                                                4
                                 OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                                       TEL. (305) 375-5151
Case 1:18-cv-24889-DLG Document 31 Entered on FLSD Docket 02/14/2019 Page 5 of 20



                                             ARGUMENT
   With the Exception of the Discrete Encounter of May 17, 2016, the Amended Complaint
               Fails to State a Claim for Retaliation against Officer Rodriguez

         Abella’s retaliation claim suffers from the same inﬁrmities it did in the ﬁrst iteration of

  his complaint. For starters, the Court should strip away the multitude of conclusory allegations

  and legal conclusions that continue to permeate the Amended Complaint. With those allegations

  disregarded, Abella cannot plausibly state that his encounters with Officer Rodriguez amount

  to First Amendment retaliation. He cannot demonstrate that Officer Rodriguez’s unremarkable

  conduct would deter the speech of a person of ordinary ﬁrmness, nor can he show a causal con-

  nection between his own speech and Officer Rodriguez’s conduct. Officer Rodriguez addition-

  ally is entitled to absolute immunity from civil liability for testifying as a witness in Alex Rey’s

  injunction proceeding, and he is otherwise entitled to qualiﬁed immunity because Abella does

  not allege that his conduct violated any clearly established right.

         A.      The conclusory allegations that remain in the Amended Complaint
                 should be disregarded.

         In this Circuit, a court evaluating the sufficiency of a complaint employs a two-step frame-

  work. McCullough v. Finley, 907 F.3d 1324, 1333 (11th Cir. 2018) (citing Iqbal, 556 U.S. at 679). The

  court ﬁrst identiﬁes allegations that are no more than conclusions, which are not entitled to

  the assumption of truth, and disregards them. Id. It then assumes the veracity of the remaining

  factual allegations and determines whether they plausibly give rise to an entitlement to relief. Id.

  At the ﬁrst step here, before the Court proceeds to any analysis of the substance of Abella’s re-

  taliation claim, several “conclusory allegations, unwarranted deductions of fact [and] legal con-

  clusions masquerading as facts” must be identiﬁed and disregarded. Davila v. Delta Air Lines, Inc.,

  326 F.3d 1183, 1185 (11th Cir. 2003).

         Though some of the offending allegations have been removed from the newest version,


                                                     5
                          OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                                TEL. (305) 375-5151
Case 1:18-cv-24889-DLG Document 31 Entered on FLSD Docket 02/14/2019 Page 6 of 20



  Abella’s pleading continues to be plagued by labels, conclusions, and formulaic recitations of

  the elements of a cause of action for First Amendment retaliation. Chief among them are the

  absurd allegations that Officer Rodriguez is “doing everything illegally possible acting under

  color of law,” and that Officer Rodriguez waged a “campaign . . . to silence” him. Id. ¶¶ 19, 48,

  79. Wild accusations like these are Twombly and Iqbal’s bête noire; they are “precisely the type of

  allegation that this Court has been directed to disregard.” Fernandez v. Sch. Bd. of Miami-Dade Cty.,

  No. 15-21915, 2015 WL 9474616, at *4 (S.D. Fla. Dec. 29, 2015).

         The pleading errors infest all corners of the Amended Complaint. Abella claims that Of-

  ﬁcer Rodriguez has engaged in “misconduct and history of the widespread and abuse [sic],” “un-

  lawful misconduct of abuse and retaliation,” and a “pattern of violat[ing] civil rights.” Id. ¶¶ 14,

  21, 60. But he never cites one time Officer Rodriguez was determined to have violated anyone’s

  civil rights or engaged in misconduct, abuse, retaliation, or unlawful behavior—much less details

  a “widespread” “history” of such behavior. Abella alleges that he and his family “continue to be

  punished and retaliated against by” Officer Rodriguez for “engaging in a conduct [sic] protected

  by the First Amendment,” id. ¶¶ 16, 98; alleges that Officer Rodriguez “continued to retaliate[]

  against [him] and his family for [his] ﬁling grievances against him and engaging in conduct’s [sic]

  protected by the First Amendment,” id. ¶ 38; complains of “misconduct and injustice that Of-

  ﬁcer [Rodriguez] continued [sic],” and “unlawful behavior that continued to be done to [him]

  and his family by” Officer Rodriguez, id. ¶¶ 38, 97; and accuses Officer Rodriguez of “inflict[ing]”

  “ongoing and systematic police intimidation” upon him and his family, id. ¶ 57. But he doesn’t

  shore up any of these conclusions with facts. And he claims that Officer Rodriguez “put[] pres-

  sure” on him “not to come forward with evidence,” that Officer Rodriguez “orchestrated a situ-

  ation” against him and “orchestrated” a “malicious and corrupt act” against him. Id. ¶ 21. What

  kind of “pressure”? What “evidence”? What “situation” or “malicious and corrupt act” did Officer

                                                     6
                          OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                                TEL. (305) 375-5151
Case 1:18-cv-24889-DLG Document 31 Entered on FLSD Docket 02/14/2019 Page 7 of 20



  Rodriguez “orchestrate”? This new complaint, like the original, offers no answers.

         Finally, Abella relaunches his previously ﬁred litany of labels at Officer Rodriguez—and

  adds even more—ﬂatly alleging that he

         “started” a “campaign” of “harassing and intimidating” him;
         engaged in “unlawful misconduct of harassing, stalking, intimidating and threat-
         ening” him;
         “followed stalked and intimidated” him;
         “followed, harassed, stalked and intimidated” him;
         “followed, intimidated and harassed” him;
         “follow[ed] harass[ed] and intimidate[d]” him and “ma[d]e hand gestures at” him;
         “followed harassed and shouted at” him;
         “followed and harassed” him;
         “followed, stalked and harassed” him;
         “continu[ed] to harass threaten intim[id]ate and violate” his civil rights;
         “continued to harass, intimidate, stalk, follow, threaten” him, and “deprive[] and
         violate[] [his] First Amendment rights”;
         “followed” him;
         “followed” him, then “intimidat[ed] and harass[ed]” him with “disrespectable hand
         gesture[s]”
         “continue[d] to harass threaten intimidate” him;
         “continue[d] unlawful misconduct, harassing, stalking, intimidating, and threat-
         ning” and engaged in “misconduct and unlawful actions”;
         “displayed . . . unlawful conduct and misbehavior”;
         engaged in “unlawful misconduct”;
         “repeatedly stalked and harassed” him;
         “conspired with [Alex Rey] to stalk, harass and intimidate” him;
         “continued repeatedly harass[ing] and intimidat[ing] [him] in retaliation for [his]
         conviction in the expression of his political opinions, and ﬁling grievances against”
         Officer Rodriguez;
         took “retaliatory actions”;
         engaged in “repeated unlawful retaliatory acts of harassment, stalking and intim-
         idation”;
         took “unlawful retaliatory actions”;
         “repeated[ly] violat[ed]” his civil rights;

                                                     7
                          OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                                TEL. (305) 375-5151
Case 1:18-cv-24889-DLG Document 31 Entered on FLSD Docket 02/14/2019 Page 8 of 20



          “continu[ed] unlawful misconduct of harassing, stalking, intimidating, and
          threatening” him; and
          engaged in “misconduct, abuse of power, retaliation and harassment.”

  Id. ¶¶ 14, 20, 28, 30-31, 33, 37, 39-40, 42-47, 50, 54, 59, 70-75, 95, 107, 110 (all errors [sic]). These

  “naked assertions devoid of further factual enhancement” do not suffice. Iqbal, 556 U.S. at 678

  (cleaned up). It’s hard to imagine a complaint getting closer to the “unadorned, the-defendant-

  unlawfully-harmed-me” style of pleading rejected by Twombly and Iqbal than Abella’s Amended

  Complaint does by alleging without support that a defendant did “everything illegally possible”

  (whatever that means) and “orchestrated a situation” (whatever that means), or by cobbling to-

  gether what is now more than two dozen allegations from a grab bag of labels like “stalked,” “har-

  assed,” “threatened,” “intimidated,” and “retaliated.” In no way would Officer Rodriguez be fairly

  “apprised of the conduct that forms the basis of the charges against” him were the Court to per-

  mit this Amended Complaint, littered with vagaries and conclusions, to unlock the doors of dis-

  covery. Franklin, 738 F.3d at 1250. He cannot and should not be expected to craft any kind of

  rational response to the irrational allegation that he is, apparently, “doing everything illegally

  possible.”

          Looking past the conclusory labels, the overwhelming majority of the allegations do not

  state what conduct Officer Rodriguez actually engaged in. Abella instead alleges nothing more

  than that he committed “retaliation,” violated his civil rights, etc., “without providing the facts

  from which one could draw such a conclusion.” Id. at 1251; see also Kando v. R.I. State Bd. of Elec-

  tions, 880 F.3d 53, 63 (1st Cir. 2018) (affirming dismissal of complaint where the allegations were

  “meager, vague, or conclusory, leaving the complaint largely within the realm of conjecture”

  (cleaned up)). This Court should strip away the Amended Complaint’s bare legal conclusions,

  revealing the blatantly insufficient allegations that lie beneath.



                                                      8
                           OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                                 TEL. (305) 375-5151
Case 1:18-cv-24889-DLG Document 31 Entered on FLSD Docket 02/14/2019 Page 9 of 20



         B.      Officer Rodriguez remains absolutely immune from any First Amendment
                 retaliation claim arising from his testimony as a witness in Alex Rey’s
                 petition for an injunction against Abella.

         Abella’s allegation that Officer Rodriguez testiﬁed falsely as a witness in Alex Rey’s injunc-

  tion proceeding in retaliation for Abella’s complaints cannot give rise to a First Amendment claim.

  Officer Rodriguez is absolutely immune from civil claims arising from testimony he provided as

  a witness in that action.

         Section 1983 does not permit recovery of damages against a police officer for testimony

  in a judicial proceeding. Briscoe v. LaHue, 460 U.S. 325, 329 (1983); see also Kulwicki v. Dawson, 969

  F.2d 1454, 1467 & n.16 (3d Cir. 1992). “As with any witness testifying under oath, the penalty for

  false testimony is potential prosecution for perjury,” not a civil suit for money damages under

  § 1983. Scarbrough v. Myles, 245 F.3d 1299, 1305 (11th Cir. 2001). In Scarbrough, the Eleventh Cir-

  cuit emphasized the importance of allowing police officers to enjoy the same absolute immunity

  for testimony as do lay witnesses, in order to prevent an officer’s “energy and attention from

  being diverted away from law enforcement responsibilities every time a disgruntled defendant

  accuses him of perjury.” Garrett v. Stanton, No. 08-0175, 2010 WL 320492, at *3 n.3 (S.D. Ala. Jan.

  18, 2010) (citing Scarbrough, 245 F.3d at 1305 & n.12). Officer Rodriguez is owed that immunity

  here. If any portion of the retaliation claim is premised on this testimony, it should be dismissed.

         C.      If any of Abella’s new allegations could be construed as giving rise to
                 a conspiracy claim, that claim fails.

         Abella adds several new allegations to the Amended Complaint accusing Officer Rodri-

  guez of “conspiring” with Alex Rey to “stalk, harass and intimidate” Abella. Am. Compl. ¶¶ 71,

  83, 89. These allegations do not state a claim of conspiracy. To do so, a plaintiff must allege that

  “(1) the defendants reached an understanding or agreement that they would deny the plaintiff

  one of his constitutional rights; and (2) the conspiracy resulted in an actual denial of one of his



                                                     9
                          OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                                TEL. (305) 375-5151
Case 1:18-cv-24889-DLG Document 31 Entered on FLSD Docket 02/14/2019 Page 10 of 20



   constitutional rights.” Weiland v. Palm Beach Cty. Sheriff’s Office, 792 F.3d 1313, 1327 (11th Cir.

   2015). The Supreme Court held in Twombly that “a conclusory allegation of agreement at some

   unidentiﬁed point does not supply facts adequate to show illegality.” 550 U.S. at 556-57; see also

   id. at 557 (“[T]erms like ‘conspiracy,’ or even ‘agreement,’ are border-line: they might well be suf-

   ﬁcient in conjunction with a more speciﬁc allegation—for example, identifying a written agree-

   ment or even a basis for inferring a tacit agreement[—]but a court is not required to accept such

   terms as a sufficient basis for a complaint.” (quoting DM Research, Inc. v. Coll. of Am. Pathologists,

   170 F.3d 53, 56 (1st Cir. 1999))); accord Pittman v. State Farm Fire & Cas. Co., 662 F. App’x 873,

   880 (11th Cir. 2016) (“It is not enough to aver in the complaint that a conspiracy existed. A

   plaintiff claiming conspiracy under § 1983 must make particularized allegations that a conspir-

   acy exists.” (cleaned up)). The three times Abella claims that Officer Rodriguez “conspired” with

   Rey, he alleges no more than that—the two “conspired.” The allegations lack any semblance of

   particularization or speciﬁcity, so any conspiracy claim must be dismissed.

          D.      Officer Rodriguez is entitled to qualiﬁed immunity from Abella’s First
                  Amendment retaliation claims arising from any remaining allegations.

          The doctrine of qualiﬁed immunity shields a public official acting within his discretionary

   authority from civil liability unless he has violated a federal statutory or constitutional right and

   the unlawfulness of his conduct was clearly established at the time. City & County of San Francisco

   v. Sheehan, 135 S. Ct. 1765, 1775 (2015). Qualiﬁed immunity is nominally an affirmative defense,

   but once the defense is properly raised, the plaintiff has the burden immediately to negate it, for

   the defense is “an immunity from suit” that is “effectively lost if a case is erroneously permitted

   to go to trial,” or even into discovery, before the court resolves the issue. Simmons v. Bradshaw, 879

   F.3d 1157, 1162 (11th Cir. 2018) (cleaned up); Howe v. City of Enterprise, 861 F.3d 1300, 1301-03

   (11th Cir. 2017). “The ‘breathing room’ afforded by qualiﬁed immunity is generous; . . . ‘it pro-


                                                      10
                           OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                                 TEL. (305) 375-5151
Case 1:18-cv-24889-DLG Document 31 Entered on FLSD Docket 02/14/2019 Page 11 of 20



   tects all but the plainly incompetent or those who knowingly violate the law.’” Estate of Cummings

   v. Davenport, 906 F.3d 934, 940 (11th Cir. 2018) (quoting Ashcroft v. al-Kidd, 563 U.S. 731, 743 (2011)).

           To initially activate the defense, a defendant must show that he was acting within the

   scope of his discretionary authority. Alcocer v. Mills, 906 F.3d 944, 950 (11th Cir. 2018). As alleged

   in the Amended Complaint, Officer Rodriguez was acting within his discretionary authority as

   an MDPD officer at all relevant times. Am. Compl. ¶ 65; accord Estate of Cummings, 906 F.3d at

   940 (explaining that a defendant satisﬁes his burden if he shows that he was “performing a le-

   gitimate job-related function (that is, pursuing a job-related goal) through means that were within

   his power to utilize” (cleaned up)). Thus, the burden shifts to Abella, whose claims risk dismissal

   unless he sufficiently alleges “(1) that the defendant violated one of his constitutional rights,

   and (2) that the right was clearly established at the time of the wrongful conduct.” J.W. ex rel.

   Williams v. Birmingham Bd. of Educ., 904 F.3d 1248, 1258 (11th Cir. 2018). He has not done so.

                   1.      Abella does not sufficiently allege that Officer Rodriguez violated
                           any First Amendment right.

           Abella’s allegations about Officer Rodriguez’s conduct haven’t changed, so Officer Rodri-

   guez’s arguments in response haven’t, either. “To state a claim for retaliation under the First

   Amendment, a plaintiff must demonstrate that (1) he engaged in protected speech; (2) the de-

   fendant’s conduct adversely affected the protected speech; and (3) a causal connection exists

   between the speech and the defendant’s retaliatory actions.” Bailey v. Wheeler, 843 F.3d 473, 480

   (11th Cir. 2016). In describing each alleged encounter with Officer Rodriguez, Abella once again

   fails to satisfy either the second or third element of the claim, if not both.

           Abella does not show that Officer Rodriguez acted in a way that adversely affected his

   protected speech. “[A] defendant adversely affects protected speech if his alleged retaliatory con-

   duct would likely deter a person of ordinary ﬁrmness from the exercise of First Amendment



                                                       11
                            OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                                  TEL. (305) 375-5151
Case 1:18-cv-24889-DLG Document 31 Entered on FLSD Docket 02/14/2019 Page 12 of 20



   rights.” Id. at 481 (cleaned up). Conduct that has been found to meet this standard includes

   issuing a BOLO to local law enforcement officers warning them to consider the plaintiff a danger

   to any officer and instructing them to “act accordingly,” id. at 479; accessing conﬁdential govern-

   ment databases containing information about the plaintiffs, attempting to obtain arrest war-

   rants against the plaintiffs without probable cause, and producing and mailing ﬂyers to local

   residents depicting the plaintiffs as criminals, Bennett v. Hendrix, 423 F.3d 1247, 1254-55 (11th

   Cir. 2005); stopping the plaintiff’s car and detaining him for an unreasonable amount of time

   with guns drawn, Keenan v. Tejeda, 290 F.3d 252, 259 (5th Cir. 2002); publicly releasing conﬁden-

   tial and humiliating details of the plaintiff’s rape, Bloch v. Ribar, 156 F.3d 673, 680-81 (6th Cir.

   1998); or even issuing parking tickets, because it invokes “the punitive machinery of govern-

   ment in order to punish [a plaintiff],” Garcia v. City of Trenton, 348 F.3d 726, 729 (8th Cir. 2003).

   Officer Rodriguez’s conduct does not rise to these levels.

          Though a law-enforcement officer cannot “use his position to harass and intimidate in-

   dividuals in retaliation for exercising their First Amendment rights,” Bailey, 843 F.3d at 485,

   “government officials should not be liable when the plaintiff . . . suffers only a de minimis incon-

   venience to her exercise of First Amendment rights,” Bennett, 423 F.3d at 1252 (cleaned up). After

   the conclusory allegations without supporting facts that Officer Rodriguez “stalked,” “intimi-

   dated,” “harassed,” or “threatened” Abella are disregarded, what remains are allegations that he

   followed or simply waited for Abella at various points for indeterminate amounts of time over

   two-and-a-half years; made hand gestures on some occasions; and, in one instance, said the word

   “money.” Some courts have held that allegations of more severe conduct than Officer Rodriguez’s

   alleged conduct did not satisfy this element. In Requena v. Roberts, for example, the Tenth Circuit

   held that an officer calling a prisoner-plaintiff a “dumb Indian,” harassing him “all night,” and

   giving him unappetizing alternative meals without following proper procedure, “although un-

                                                      12
                           OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                                 TEL. (305) 375-5151
Case 1:18-cv-24889-DLG Document 31 Entered on FLSD Docket 02/14/2019 Page 13 of 20



   professional and unpleasant,” did not constitute adverse action. 893 F.3d 1195, 1211 (10th Cir.

   2018). If that arguably malicious conduct could not pass muster, Officer Rodriguez’s benign

   conduct should not, either. At most, it could be characterized as de minimis inconveniences that

   would not deter a person of ordinary ﬁrmness from engaging in speech.

          What’s more, “while it is not dispositive, the plaintiff’s actual response to the defendant’s

   conduct ‘provides some evidence of the tendency of that conduct to chill First Amendment

   activity.’” Bethel v. Town of Loxley, 221 F. App’x 812, 813 (11th Cir. 2006) (cleaned up) (quoting

   Constantine v. Rectors & Visitors of George Mason Univ., 411 F.3d 474, 500 (4th Cir. 2005), cited with

   approval in Bennett, 423 F.3d 1247); see also McLin v. Ard, 866 F.3d 682, 696 (5th Cir. 2017) (“The

   second element requires some showing that the plaintiff’s exercise of free speech has been cur-

   tailed.” (emphasis added) (cleaned up)); Giraldo v. City of Hollywood, 142 F. Supp. 3d 1292, 1308

   (S.D. Fla. 2015). In Naucke v. City of Park Hills, the Eighth Circuit held that defendant city coun-

   cil members’ name-calling and scolding of a plaintiff at council meetings, while “inappropriate,”

   was not sufficient to deter a person of ordinary ﬁrmness, especially in light of the fact that the

   plaintiff continued to speak out against the city council on numerous occasions. 284 F.3d 923,

   928 (8th Cir. 2002). Abella similarly engaged continually in political speech, undeterred, for over

   two years after the ﬁrst encounter with Officer Rodriguez; he advances no allegation that he ever

   considered stopping or slowing his speech after subsequent encounters, either. With that in mind,

   it’s hard for him to ingenuously argue that a person of ordinary ﬁrmness would ﬁnd that ran-

   dom sporadic following, hand gestures, or a single-word utterance, without more, had any ten-

   dency to chill his engaging in the protected conduct of complaining about that officer. He again

   fails to satisfy the second element of a retaliation claim.

          Abella also fails to satisfy the third, because he does not plausibly allege that a causal con-

   nection exists between Officer Rodriguez’s conduct and his own speech. The speech must be a

                                                      13
                           OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                                 TEL. (305) 375-5151
Case 1:18-cv-24889-DLG Document 31 Entered on FLSD Docket 02/14/2019 Page 14 of 20



   “motivating factor” behind the defendant’s alleged retaliatory conduct. Smith v. Fla. Dep’t of Corr.,

   713 F.3d 1059, 1063 (11th Cir. 2013). In other words, a plaintiff “must show that the defendant

   was subjectively motivated to take the adverse action because of the protected speech.” Castle

   v. Appalachian Tech. Coll., 631 F.3d 1194, 1197 (11th Cir. 2011). It goes without saying that the

   defendant cannot have had that motivation if he was not ﬁrst “aware of the protected conduct,”

   Eisenberg v. City of Miami Beach, 54 F. Supp. 3d 1312, 1324 (S.D. Fla. 2014) (emphasis added)

   (quoting Thampi v. Manatee Cty. Bd. of Comm’rs, 384 F. App’x 983, 990 (11th Cir. 2010)), and he

   cannot have been aware of the protected conduct unless he had “actual knowledge” of it, Wall-

   DeSousa v. Fla. Dep’t of Hwy. Safety & Motor Vehicles, 691 F. App’x 584, 591 (11th Cir. 2017) (em-

   phasis added). It logically follows then that if the defendant did not actually know of the plain-

   tiff’s protected conduct before taking some action, that action cannot be “retaliatory” and he

   cannot be held liable for retaliation. Farrow v. West, 320 F.3d 1235, 1249 (11th Cir. 2003); Burch

   v. City of Florence, 913 F. Supp. 2d 1221, 1251 (N.D. Ala. 2012). Abella does not allege that Officer

   Rodriguez was at all aware of his grievances. He states that he sent emails to the Town of Miami

   Lakes Police Department, the Town of Miami Lakes, and the Miami Dade Police Department,

   but he never states that Officer Rodriguez had actual knowledge that the emails existed or had

   actual knowledge about their content.

          Ironically, the case that best highlights Abella’s failure to allege this element of the claim

   is his own previous litigation against Officer Rodriguez. There, Abella asserted similar retaliation

   claims arising from Officer Rodriguez’s alleged issuance of a parking ticket in response to Abella’s

   grievances about him. In finding that Abella had plausibly stated a causal connection, Judge

   Altonaga relied heavily on his allegation that “[t]he police acknowledged that they were aware of

   Plaintiff’s complaints and indicated they were acting in response.” Abella v. Simon, 831 F. Supp.

   2d 1316, 1346 (S.D. Fla. 2011) (citing paragraph 50 of the operative complaint). The “police” to

                                                      14
                           OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                                 TEL. (305) 375-5151
Case 1:18-cv-24889-DLG Document 31 Entered on FLSD Docket 02/14/2019 Page 15 of 20



   which Judge Altonaga referred was Officer Rodriguez, and the paragraph to which she cited al-

   leged the following:

            When Officer Rodriguez was writing the citation he stated to Plaintiff that “the
            complaints he ﬁled with the Commission on Ethics was not going to do anything
            to him,” . . . and stat[ed] that all those complaints . . . will not get anything and . . .
            will not be able to prove anything.”

   Am. Compl. ¶ 50, Abella v. Simon, No. 11-20152 (S.D. Fla. Feb. 9, 2011), ECF No. 17, attached as

   Exhibit A.6 In a later iteration of his complaint, Abella accused Officer Rodriguez of retaliating

   against him for comments he’d made in Miami Lakes town meetings and alleged that Officer

   Rodriguez was present at every town meeting and heard those comments. Third Am. Compl.

   ¶ 16, Abella v. Simon, No. 11-20152 (S.D. Fla. Nov. 9, 2012), ECF No. 118, attached as Exhibit B.

   In ﬁnding that Abella had alleged a causal connection there, as well, Judge Altonaga noted that

   he had “speciﬁcally allege[d] that Rodriguez knew about Abella’s protected speech (voicing his

   opinions in town meetings in Rodriguez’s presence . . . ).” Abella v. Simon, No. 11-20152, 2012 WL

   12888572, at *5 (S.D. Fla. Dec. 31, 2012), aff’d, 522 F. App’x 872 (11th Cir. 2013) (citing paragraph

   16 of the third amended complaint). While in the prior litigation Officer Rodriguez was alleged

   to have acknowledged that Abella made complaints against him and to have been present in town

   meetings when Abella made comments, any allegations of Officer Rodriguez’s knowledge or pres-

   ence are conspicuously absent here. Abella may have shown causation then, but he doesn’t show

   it now. Officer Rodriguez had no knowledge of the alleged complaints. Without knowledge of

   the protected conduct, he could not be aware of it; and without awareness of it, he could not



   6   On a motion to dismiss, courts are ordinarily limited to considering the face of the complaint and any documents
       attached to it. However, “a district court may consider an extrinsic document even on Rule 12(b)(6) review if it
       is (1) central to the plaintiff’s claim, and (2) its authenticity is not challenged.” United States ex rel. Osheroff v.
       Humana Inc., 776 F.3d 805, 811 (11th Cir. 2015). Along these lines, a district court “may take judicial notice of
       and consider documents which are public records, [and] that are attached to a motion to dismiss.” Eisenberg
       v. City of Miami Beach, 1 F. Supp. 3d 1327, 1344 (S.D. Fla. 2014). This exhibit is a public record—an iteration of
       Abella’s complaint in a prior case against this Defendant—so its authenticity cannot be challenged. It is central
       to his claim because it shows his inability to successfully plead a retaliation claim now as he was able to then.

                                                               15
                                 OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                                       TEL. (305) 375-5151
Case 1:18-cv-24889-DLG Document 31 Entered on FLSD Docket 02/14/2019 Page 16 of 20



   have retaliated on the basis of it. Farrow, 320 F.3d at 1249. Even if it could be inferred that Officer

   Rodriguez knew about the grievances, an inference that he was motivated by them to take adverse

   action based on nothing but Abella’s say-so would be an inference “based on speculation and

   conjecture[, which] is not reasonable.” City of Riviera Beach v. Unnamed Gray, Two Story Vessel, 649

   F.3d 1259, 1272 (11th Cir. 2011) (cleaned up), rev’d on other grounds sub nom. Lozman v. City of

   Riviera Beach, 568 U.S. 115 (2013).

          Abella also cannot establish the causal connection because he does not “identify a se-

   quence of events from which a retaliatory motive can be inferred.” Eisenberg v. City of Miami Beach,

   1 F. Supp. 3d 1327, 1344 (S.D. Fla. 2014) (cleaned up). Although a court may consider temporal

   proximity in determining whether a plaintiff has established causation, “mere temporal prox-

   imity, without more, must be ‘very close’” to satisfy the burden. Thomas v. Cooper Lighting, Inc.,

   506 F.3d 1361, 1364 (11th Cir. 2007) (quoting Clark Cty. Sch. Dist. v. Breeden, 532 U.S. 268, 273

   (2001)), cited in Brannon v. Finkelstein, No. 10-61813, 2017 WL 1395171, at *6 (S.D. Fla. Feb. 1,

   2017), report and recommendation adopted, 2017 WL 1452944 (S.D. Fla. Feb. 17, 2017) (Graham, J.).

   Compare Akins v. Fulton County, 420 F.3d 1293, 1305 (11th Cir. 2005) (ﬁnding “close temporal

   proximity” when defendant began retaliating against plaintiffs the day of their protected con-

   duct), and Bailey, 843 F.3d at 479 (ﬁnding that the plaintiff had established causation where he

   asserted that the defendants began retaliating against plaintiff’s the same night he made com-

   plaints about racial proﬁling and other unconstitutional behavior by police officers and sher-

   iff’s deputies), with Smith v. Sec’y, Fla. Dep’t of Corr., 696 F. App’x 944, 952-53 (11th Cir. 2017)

   (affirming district court’s ﬁnding of no causal connection where plaintiff’s only causation evi-

   dence was a three-week temporal proximity between his protected conduct and defendant’s ad-

   verse action), and Ramzy v. Columbus Consol. Gov’t, No. 15-0002, 2017 WL 440262, at *10 (M.D.

   Ga. Feb. 1, 2017) (characterizing a causal connection based solely on temporal proximity of two

                                                       16
                            OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                                  TEL. (305) 375-5151
Case 1:18-cv-24889-DLG Document 31 Entered on FLSD Docket 02/14/2019 Page 17 of 20



   months between protected speech and adverse action as “weak”).

          The temporal proximity between Abella’s protected conduct and many of the encounters

   with Officer Rodriguez ranges from weeks to months. Abella alleges the dates he engaged in pro-

   tected conduct only four times: he emailed grievances on March 22 and April 27, 2016, and on

   January 17, 2018; he placed a sign on his car on May 17, 2016. He alleges a range of one other

   instance of protected conduct: he put political magnets on his car at some point during the fall

   of 2016. And while he claims he emailed complaints “throughout” 2017 and 2018, he does not

   state when. Encounters 2, 3, 4, and 5 took place three weeks (June 8, 2016), ﬁve weeks (June 26),

   and nearly four months (September 13 and 15) after he posted the sign on his car. Encounter

   7 took place at least two months (December 6) after he placed the political magnets on his car.

   And encounters 10, 11, 12, and 13 took place three weeks (February 6, 2018), six or seven weeks

   (March 1 and 7), and almost nine months (October 4) after he sent his last dated email. Such

   prolonged lapses of time are too attenuated, without more, to support causation.

          Because of his failure to satisfy one or more critical elements of the cause of action, Abella

   cannot show that these encounters—considered separately or together—support a claim that Of-

   ﬁcer Rodriguez violated his First Amendment rights. Accordingly, Officer Rodriguez is entitled

   to qualiﬁed immunity.

                  2.      Abella does not allege that Officer Rodriguez’s conduct violated any
                          clearly established right.

          Assuming Abella did adequately allege that Officer Rodriguez’s conduct violated a con-

   stitutionally protected right, he fails to allege that that right was clearly established at the time

   of his conduct. “Clearly established law must be ‘particularized’ to the facts of the case.” White

   v. Pauly, 137 S. Ct. 548, 552 (2017) (per curiam) (cleaned up) (quoting Anderson v. Creighton, 483

   U.S. 635, 640 (1987)). For a right to be clearly established, it



                                                      17
                           OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                                 TEL. (305) 375-5151
Case 1:18-cv-24889-DLG Document 31 Entered on FLSD Docket 02/14/2019 Page 18 of 20



          must have a sufficiently clear foundation in then-existing precedent. The rule must
          be settled law, which means it is dictated by controlling authority or a robust con-
          sensus of persuasive authority. It is not enough that the rule is suggested by then-
          existing precedent. The precedent must be clear enough that every reasonable of-
          ﬁcial would interpret it to establish the particular rule the plaintiff seeks to apply.
          Otherwise, the rule is not one that every reasonable official would know.

   District of Columbia v. Wesby, 138 S. Ct. 577, 589-90 (2018) (cleaned up). A plaintiff seeking to

   abrogate an officer’s right to qualiﬁed immunity must show that it would have been “clear to

   a reasonable officer that his conduct was unlawful in the situation he confronted.” Hernandez

   v. Mesa, 137 S. Ct. 2003, 2007 (2017) (per curiam) (cleaned up). If then-existing precedent does

   not “place the constitutionality of the officer’s conduct,” in the situation he confronted, “beyond

   debate,” qualiﬁed immunity must be granted. Wesby, 138 S. Ct. at 589 (cleaned up); see also Marsh

   v. Butler County, 268 F.3d 1014, 1030-31 (11th Cir. 2001) (en banc) (stating that an officer is enti-

   tled to qualiﬁed immunity unless “the pre-existing law dictates, that is truly compels, the conclu-

   sion for all reasonable similarly situated public officials that what a defendant was doing violated

   a plaintiff’s federal rights in the circumstances” (emphasis added) (cleaned up)), abrogated on other

   grounds by Twombly, 550 U.S. 544. “It is the plaintiff’s burden to ﬁnd” the relevant precedent.

   Vann v. City of Southaven, 884 F.3d 307, 310 (5th Cir. 2018).

          The right the plaintiff purports to invoke “must be deﬁned with specificity.” City of Es-

   condido v. Emmons, 139 S. Ct. 500, 503 (2019) (per curiam). Consistent with this instruction, the

   Eleventh Circuit recognized three weeks ago that a “general right to be free from retaliation for

   one’s speech” is too broadly deﬁned to be a clearly established right. Echols v. Lawton, — F.3d —,

   2019 WL 324550, at *3 (11th Cir. Jan. 25, 2019) (quoting Reichle v. Howards, 566 U.S. 658, 665

   (2012)); accord Karns v. Shanahan, 879 F.3d 504, 522 (3d Cir. 2018) (rejecting similar articulation,

   that “the First Amendment prohibits government officials from subjecting individuals to retal-

   iation for their protected speech,” as too abstract a formulation of a right to be clearly estab-


                                                      18
                           OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                                 TEL. (305) 375-5151
Case 1:18-cv-24889-DLG Document 31 Entered on FLSD Docket 02/14/2019 Page 19 of 20



   lished). The Amended Complaint merely asserts, in various ways, that Officer Rodriguez “violated

   [his] First Amendment rights and/or retaliated against [him] as a result of [his] exercising his

   First Amendment rights.” Am. Compl. at 1. Allegations like these fall well wide of the mark. See

   Mullenix v. Luna, 136 S. Ct. 305, 308 (2015) (per curiam) (reiterating that clearly established law

   should not be deﬁned “at a high level of generality” (quoting al-Kidd, 563 U.S. at 742)). By not

   alleging what settled law compels the conclusion that, in the particular circumstances he faced,

   Officer Rodriguez’s conduct violated some speciﬁcally deﬁned, clearly established constitutional

   right, Abella cannot overcome Officer Rodriguez’s entitlement to qualiﬁed immunity.

                                             CONCLUSION

          Despite being informed by Officer Rodriguez of several deﬁciencies in his original com-

   plaint, Abella persists in his inability to properly plead a First Amendment retaliation claim.

   Count II, to the extent it arises from any allegation other than those involving the encounter

   of May 17, 2016, should be dismissed with prejudice.

   Dated: February 14, 2019.                               Respectfully submitted,
                                                           ABIGAIL PRICE-WILLIAMS
                                                           MIAMI-DADE COUNTY ATTORNEY
                                                           Stephen P. Clark Center
                                                           111 N.W. First Street, Suite 2810
                                                           Miami, Florida 33128
                                                           (305) 375-5151
                                                           By:    /s/ Zach Vosseler
                                                                 Zach Vosseler
                                                                 Assistant County Attorney
                                                                 Florida Bar No. 1008856
                                                                 zach@miamidade.gov
                                                           Counsel for Defendants Miami-Dade County
                                                           and Officer Juan Rodriguez




                                                      19
                           OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                                 TEL. (305) 375-5151
Case 1:18-cv-24889-DLG Document 31 Entered on FLSD Docket 02/14/2019 Page 20 of 20



                                      CERTIFICATE OF SERVICE

            I hereby certify that a true and correct copy of the foregoing was served this day, February

   14, 2019, on all counsel or parties of record in the manner indicated on the Service List below.

                                                                      /s/ Zach Vosseler
                                                                     Zach Vosseler
                                                                     Assistant County Attorney


                                              SERVICE LIST
                                     Abella v. Town of Miami Lakes
                               No. 18-cv-24889-GRAHAM/McALILEY

   Gustavo Abella                                        Eric P. Hockman
   7400 Miami Lakes Drive, Apt. D108                     ehockman@wsh-law.com
   Miami Lakes, Florida 33014                            Eric S. Kay
   (305) 305-6622                                        ekay@wsh-law.com
   gusabella4@gmail.com                                  WEISS SEROTA HELFMAN COLE & BIERMAN, P.L.
                                                         2525 Ponce de Leon Boulevard, Suite 700
   Plaintiff, pro se
                                                         Coral Gables, Florida 33134
   Service via e-mail*                                   (305) 854-0800
                                                         Counsel for Defendants Town of Miami Lakes
                                                         and Alex Rey
                                                         Service via CM/ECF

                                                         David S. Henry
                                                         dhenry@kelleykronenberg.com
                                                         Jordan M. Greenberg
                                                         jgreenberg@kelleykronenberg.com
                                                         KELLEY KRONENBERG
                                                         8201 Peters Road, Suite 4000
                                                         Fort Lauderdale, Florida 33324
                                                         (954) 370-9970
                                                         Counsel for Defendant Michael Pizzi
                                                         Service via CM/ECF


   * Though the Plaintiff consented to receive Notices of Electronic Filing [ECF No. 8], he
      represented to Defendants’ counsel that he has not yet been able to receive any ﬁlings
      via CM/ECF. Until he can resolve his issues with the system, he has consented to receive
      ﬁlings via e-mail.



                                                       20
                            OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                                  TEL. (305) 375-5151
